                         Case 2:19-cv-02059-JCM-VCF Document 35
                                                             34 Filed 06/22/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendants
                     7   Aquarius Gaming, LLC, Golden
                         Entertainment, Inc. and Jesse Baye
                     8
                     9                                UNITED STATES DISTRICT COURT

                10                                            DISTRICT OF NEVADA

                11
                         SHAWN HEGEDUS,
                12
                                        Plaintiff,                          Case No.: 2:19-cv-02059-JCM-VCF
                13
                                 vs.
                14                                                          STIPULATION AND ORDER FOR
                         AQUARIUS CASINO RESORT; business                   DISMISSAL WITH PREJUDICE
                15       entity unknown; GOLDEN
                         ENTERTAINMENT INC., DBA AQUARIUS
                16       CASINO RESORT; DARREL FRANKLIN,
                         an individual; JESSE BAYE, an individual and
                17       DOES 1-20, inclusive; ROE
                         CORPORATIONS 1-20, inclusive,
                18
                                        Defendants.
                19
                20              IT IS HEREBY STIPULATED AND AGREED by and between the parties and respective
                21       counsel, that the above-entitled case be dismissed with prejudice, each party to bear its own
                22       ///
                23       ///
                24       ///
                25
                26
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-02059-JCM-VCF Document 35
                                                             34 Filed 06/22/20 Page 2 of 2




                     1   attorneys’ fees and costs.

                     2                Dated this 22nd day of June, 2020.

                     3   RICHARD HARRIS LAW FIRM                                 JACKSON LEWIS P.C.

                     4
                         /s/ Burke Huber                                         /s/ Deverie J. Christensen
                     5   Richard Harris, Bar #505                                Deverie J. Christensen, Bar #6596
                         Burke Huber, Bar #10902                                 Daniel I. Aquino, Bar #12682
                     6
                         801 S. Fourth Street                                    300 S. Fourth Street, Suite 900
                     7   Las Vegas, NV 89101                                     Las Vegas, Nevada 89101

                     8   Attorneys for Plaintiff                                 Attorneys for Defendants
                     9
                10                                                         ORDER

                11                                                 IT IS SO ORDERED:
                12
                13
                                                                   United
                                                                   UNITED States DistrictDISTRICT
                                                                             STATES       Court/Magistrate
                                                                                                   JUDGE   Judge
                14                                                           June 22, 2020
                                                                   Dated: _________________________
                15
                         4821-6878-6880, v. 1

                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                             2
    Las Vegas
